PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/239,691
Filing Date: 17 Aug 2016
Appellant(s): STROM, Brian



__________________
Todd Thurheimer (Reg. No. 76.231)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 02, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 01, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-12 and 14-22 are rejected under 35 U.S.C. 101.
(2) Response to Argument
A. The Examiner did not err in rejecting claims 1-4, 6-12 and 14-22 under 35 USC 101
Argument 1b. Applicant contends on pages 13-15, claims 1, 9, and 17 are not directed to an abstract idea, specifically to a commercial or legal interaction. Appellant points to claim language of parsing the delayed TXN record for TXN identifiers and matching the TXN identifiers to the card TXN record; selecting an adjudication keywords list from the adjudication keywords database; determining whether the keywords were found in the adjudication keywords list for each surcharge; and designating the card TXN record as adjudicated in the management database. Appellant provides conclusory statements that none of the identified steps fit in the category of “certain methods of organizing human activity” and instead describe a specific technical solution to performing programmatic and automatic adjudication of real-time card transactions (TXN) using later received delayed transaction records.
The examiner respectfully disagrees. The problem to be solved, according to the instant Specification, is traditional systems only automatically adjudicate real-time payment card transactions in the following categories: co-payment transactions, inventory information approval system (IIAS) based transaction and recurring expenses adjudicated in a previous real-time transaction (Spec. [0003]). Other types of transactions would need to be processed manually or require the plan manager to solicit documentation records from the employee which can be error prone and time consuming (Spec. 
Similar to buySAFE Inc. v. Google, Inc., 765 F.3d 1350, (Fed. Cir. 2014), the claimed at least one processor coupled to the management database merely apply the computer and database to the judicial exception. Unlike the examples 38 and 39 of the updated Subject Matter Eligibility examples, the claims of the instant application as a whole are directed to a judicial exception, specifically certain methods of organizing human activity, commercial or legal interactions, as explained above.
Therefore, the claims should be determined to be directed to an abstract idea.
Argument 1c. Appellant contends claims 1, 9, and 17 are integrated into a practical application that solves a technical problem with a technical solution. Appellant contends that the prong-two analysis did not analyze the claimed steps of determining, delaying, parsing, selecting, storing, 
The examiner respectfully disagrees. The steps of determining, delaying, parsing, selecting, designating are analyzed in Prong One, as part of the abstract idea. The steps of receiving, by one or more processors, storing the real-time card transaction as a transaction record in a management database, and storing (designating) by the one or more processors the adjudicated determination in the management database were analyzed under Prong Two. However, the steps are merely generic computer functions. The receiving and storing steps are recited at a high level of generality and amount to insignificant extra-solution activity, specifically mere data gathering. The one or more processors are recited at a high-level of generality such that the claim limitations amount to no more than merely using the claimed computer components (processors and database) as a tool to perform the abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Appellant contends that the claims offer an unconventional technological solution to a distantly technological problem, specifically the real-time card transaction must comply with strict timing and formatting requirements. This argument is not persuasive as the claimed invention does not proport to address the timing of the transaction, the formatting of the transaction information. Instead the claimed invention determines if a transaction can be adjudicated automatically using keyword words in the transaction (sub-charges) match keywords from an adjudication keyword list, and if so designate that the transaction meets the requirements of the contribution funded account requirements. The claim language does not provide any technological improvements or technological problem being solved. At best, in view of the Specification (at least [0004]) the claimed invention is merely automating a manual process. Similar to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), the mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, the instant claims are merely using generic computer 
Appellant contends the technological improvement is the “automatic adjudication of claims [that] does not exist outside of these distributed computer systems – instead, the human approach involves making an educated guess based as to whether an expense was a ‘qualified expense’.” (Appeal Brief, pg 18.) 
The examiner respectfully disagrees. The automatic adjudication is based upon the matching or comparison of the transaction information (sub-charges) to adjudication keywords, when the matching keywords are found for each sub-charge, the transaction is adjudicated. This is not a technological solution or a technological problem. The claim solution is the judicial exception of comparing information in the transaction to a list of keywords to make a determination, which is part of the abstract idea/judicial exception. An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Appellant analogizes the instant claimed invention to Amdocs, contending the real-time card transactions and delayed transaction records are analogous to the flows of information in Amdocs. 
The examiner respectfully disagrees. Unlike Amdocs, the instant claimed invention does not entail an unconventional technical solution to a technical problem. In the instant claimed invention the transaction information is not changed or formatted by the claimed system, instead the transaction information is merely being compared/matched to an adjudication keyword list to determine if a contractual requirements of the contribution funded account are met. 
Appellant analogizes the instant claimed invention to DDR Holdings, specifically arguing that claimed solution is a technical solution of a computer-network based problem. 

Appellant contends the claimed invention is inapplicable to a setting where a human manually adjudicates a purchase to determine whether it represents a qualified expense, but would merely be guessing (Appeal Brief, pg. 20.) 
The examiner respectfully disagrees. A hypothetical human would be able to compare information from a transaction record to a list of adjudication keywords, if the human identifies a match for each of the one or more sub-charges in the transaction, making the mental judgement or merely following instructions to adjudicate the transaction when each of the sub-charges are matched with adjudication keywords in the list.
Appellant analogizes the claimed invention to Bascom Global Internet Services v. AT&T Mobility LLC, specifically contending that the claimed invention achieves a practical application by parsing a delayed transaction record, matching the delayed transaction record to the real-time card transaction, and determining whether the real-time card transaction can be automatically adjudicated by matching the keywords from an adjudication keywords list to each sub-charge. 
The examiner respectfully disagrees. Unlike Bascom, the instant claimed invention does not provide an improvement to technology or computer functionality, but merely applies generic computer components and functionality to the abstract idea as a tool.
Argument 1d. Appellant contends claims 1, 9 and 17 recite significantly more than any alleged abstract idea and the additional elements are not well-understood, routine and conventional. 

2. Dependent claims 2-4, 6-9, 10-12, 14-16, and 18-22 are patent ineligible.
Appellant does not separately argue the subject matter of dependent claims 2-4, 6-9, 10-12, 14-16, and 18-22. The examiner respectfully disagrees with the Appellant. 

Conclusion
	For the reasons stated above, the examiner respectfully requests the rejection of claims 1-4, 6-12, and 14-22 under 35 USC 101 is affirmed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.